Judgment of the Supreme Court, Westchester County, entered March 19, 1965, reversed on the law, without costs, petition dismissed and proceeding remitted to the trial court for entry of judgment dismissing the petition and making appropriate provision as to the payment of the Referee’s fee, the amount of which as fixed by the trial court, $500, we approve; without prejudice to petitioner’s testing its rights under Local Law No. 3 of the 1965 Local Laws of the Town of Greenburgh, as amended by Local Law No. 1 of the 1966 Local Laws. We apply the law as it stands at the time of this appeal. There is now an ordinance governing the matters in issue (the above-mentioned Local Law). Petitioner may test its rights as provided by said ordinance and such other remedies as are appropriate to test the validity of said ordinance. Section III of the ordinance provides for an appeal by an aggrieved person to the Town Board. The validity of a legislative act may not be tested in a CPLR article 78 proceeding (Matter of Neddo v. Schrade, 270 N. Y. 97, 102; Casterlin v. Mullin, 26 A D 2d 629; CPLR 7801). Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Munder, JJ., concur.